Citation Nr: 1707400	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  02-04 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for left herniorrhaphy with left orchiectomy. 


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to September 1945.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In an October 2015 statement from the Veteran contesting the further denial of a claim for an increased rating for left herniorrhaphy with left orchiectomy, the Veteran indicated that he wanted a videoconference hearing before a member of the Board at the RO.  The Board notes that the Veteran was previously scheduled for a Board hearing in December 2013.  That hearing was cancelled by the Veteran in a November 2013 letter, prior to the hearing date.  Since that time, VA has not attempted to schedule another hearing for the claim.  The Veteran should be scheduled for a Board videoconference hearing.  Because hearings before the Board are scheduled by the RO, remand is required for the hearing to be scheduled.  38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the RO.  Notify the Veteran and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

